DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1-4, 6, 8-13, 15, 17, 18, 20, 23, and 25-28  are  objected to because of the following informalities:   

Claims 2-4, 6, 8-13, 15, 17, 18, 20, 23, and 25-27 recites the limitation “A hollow cathode apparatus”,  in the preamble.  It is confusing as the hollow cathode apparatus recited in these claims is same as the independent claim preamble hollow cathode apparatus. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, 6, 8-13, 15, 17, 18, 20, 23, and 25-28  are rejected under 35 U.S.C. 103 as being unpatentable over   US20170367168 A1 by McDonald in view of  US2004/0000853 A1 by Kaufman et al (Kaufman)

Referring to the claim 1, McDonald Fig 2, Fig 4 teaches, a hollow cathode apparatus (Fig 4 item 400 and abstract), the apparatus (400) comprising: 


    PNG
    media_image1.png
    493
    551
    media_image1.png
    Greyscale


a cathode tube(Fig 4 item 416) composed of an electrically conductive material  (See paragraph [0026]), the cathode tube having an input end for receiving an input gas  (See item 404 gas feed portion is the input end) and an output end  opposite to the input end (See Fig 4  opposite 404 gas feed is opposite end paragraph [0026]), for outputting a plasma formed from the input gas (See paragraph [0026] and [0005], the cathode tube defining a central hollow cavity  (the central portion cavity is where plasma formation tooks place) for forming the plasma (See Fig 4 and item 416 and abstract in the core of the tube plasma is formed by ionizing the gas feed),, 

a tubular emitter  (item 402 tubular emitter with electron emitter material paragraph [0026] and [0015]) positioned internally within the cathode tube and circumferentially surrounding an end portion of the central hollow cavity which is adjacent to the output end (See Fig 4 item 400  paragraphs [0005] and [0026] claim 1) several layers of shielding to cover the central tube). 

wherein an outer tubular surface  (item 402 has outer tubular structure which is connected to radiation shields) of the tubular emitter is electrically connected to an inner tubular surface of the cathode tube (416 is connected to the item 408 with several radiation shields see paragraph [0026]), and the tubular emitter is composed of a material for emitting electrons into the input gas to form a plasma in the end portion of the central hollow cavity when an electrical potential, above a particular potential threshold, is applied to the material of the tubular emitter (See Fig 4 abstract, paragraph [0005] and [0015]  and claim 1) 
However McDonald is silent on an outer tubular dielectric barrier circumferentially surrounding an outer tubular surface of the cathode tube, the outer tubular dielectric barrier being composed of a barrier material which is electrically non-conductive.
However, McDonald teaches an inserter 408 at the outer end of  the cathode emitter 402 to protect the tip of the emitter.  But do not explicitly teaches a dielectric barrier.  	However Kaufman teaches an industrial hollow cathode  See a dielectric barrier such as alumnia or quartz (See paragraph [0070] and Fig 9).
	Hence it would have been obvious to an ordinary skill in the art before the time of the instant invention to incorporate the teachings of  Kaufman dielectric shielding to the electron emitter or tubular cathode 402 of by replacing 408 insulator with dielectric materials for increasing the life of the cathode edge surfaces.

Referring to the claim 2 Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to claim 1 wherein the outer tubular dielectric barrier includes a flanged end region which surrounds an end surface of the cathode tube at the output end.  (McDonald Fig 4  teaches using an insulator  material 408 and Kaufman teaches a dielectric material paragraph [0070] ).   Hence it is obvious to an ordinary skill to use a flange type material for dielectric barrier caps to the electron emitter in order to increase the life of the emitter material from uneven erosion. 

Referring to the claim 3 Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to claim 1  but both are silent on the apparatus further comprising an inner tubular dielectric barrier circumferentially surrounding a surface portion of the inner tubular surface of the cathode tube, which surface portion is adjacent to the tubular emitter, and the inner tubular dielectric barrier is composed of a barrier material which is electrically non-conductive. However,   it is obvious to an ordinary skill to use a tubular dielectric barriers by replacing the immediate tubular shielding in the McDonald Fig 4 on top of the item 402 for further shielding the radiation of the emitter, see claim 1).

Referring to the claim 4  Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to  claim 1,  Kaufman teaches wherein (i) the barrier material which is electrically non-conductive is composed of, or comprises, a dielectric material selected from a ceramic material or a glass material, preferably wherein the ceramic material or glass material is selected from alumina, zirconia, silicon nitride, boron nitride, a glass ceramic, or macor, or any combination thereof.  (See paragraph [0070]). Hence it is obvious to use a dielectric material of any kind to a person with ordinary skill in the art as a routine skill of the art.

Referring to the claim 6 Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to  claim 1 both do not explicitly teaches the wherein the tubular dielectric barrier has a thickness of from 0.5 to 5 mm or from 0.5 to 2 mm.  However, these are design choice of the tubular electrodes and radiation shielding and within the scope of the art to an ordinary skill in the art.

Referring to the claim 8 Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to any foregoing claim 1 further comprising a tubular cathode electrode circumferentially surrounding the cathode tube, wherein the tubular cathode electrode has a tubular body circumferentially surrounding the outer tubular surface of the cathode tube and the outer tubular dielectric barrier, and a flange covering the output end of the cathode tube and defining an output orifice within the flange, the output orifice being aligned with the end portion of the central hollow cavity.

Referring to the claim 9 Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to claim 8 wherein the tubular cathode electrode and the cathode tube are separated by an electrical insulation material provided therebetween at, or in the vicinity of, the input end of the cathode tube.(It would be obvious to a person with ordinary skill in the art to incorporate a electrical insulation material as radiation shields in the Hollow cathode system Fig 4 of Modified reference of McDonald in view of  Kaufman teachings. 

Referring to the claim 10 Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to claim 8,  wherein the hollow cathode apparatus further comprises a tubular keeper electrode circumferentially surrounding the tubular cathode electrode (See McDonald Fig 2 or 4 item 416 paragrah [0026]), wherein the tubular keeper electrode has a tubular body circumferentially surrounding an outer tubular surface of the tubular cathode electrode (Claim 1 and paragraph [022]), and a keeper flange covering the flange of the tubular cathode electrode, the keeper flange defining a keeper output orifice within the keeper flange, the keeper output orifice being aligned with, and having a larger width, or for a circular orifice a larger diameter, than, the output orifice of the tubular cathode electrode. (These limitations are within the scope of the ordinary skill and also implicit teachings of the Hollow cathode art in McDonald as well as Kaufman)

Referring to the claim 11 Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to claim 10 wherein the tubular keeper electrode and the tubular cathode electrode are separated by an electrical insulation material provided therebetween at, or in the vicinity of, the input end of the cathode tube. It would be obvious to a person with ordinary skill in the art to incorporate a electrical insulation material as radiation shields in the Hollow cathode system Fig 4 of Modified reference of McDonald in view of  Kaufman teachings and also see claim 2.

Referring to the claim 12 Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to any foregoing claim 1 further comprising an end cover covering an end surface of the emitter. (See Fig 4 and item 408 end cover)

Referring to the claim 13  Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to claim 12 wherein the end cover is composed of, or comprises, an electrically conductive metal, or a dielectric material selected from a ceramic material or a glass material, preferably wherein the electrically conductive metal is selected from tungsten, molybdenum, graphite, rhenium or the ceramic or glass material is selected from alumina, zirconia, silicon nitride, boron nitride, a glass ceramic, or macor, or any combination thereof. (See McDonald [0015], [0022] and, [0023] claim 2 and  Kaufman paragraph [0070]). Hence it is obvious to use a dielectric material of any kind to a person with ordinary skill in the art as a routine skill of the art.

Referring to the claim 15 Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to any foregoing claim 1 further comprising a sleeve layer sandwiched between the cathode tube and the emitter, the sleeve layer being composed of an electrically conductive material and electrically connecting the emitter to the cathode tube, preferably wherein the sleeve layer is composed of, or comprises, graphite or rhenium. (See McDonald Fig 4 and item 408 and paragraphs [0014]-[008] and [0026])

Referring to the claim 17 Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to any foregoing claim 1 further comprising a radiation shielding layer adjacent to the outer tubular dielectric barrier, the radiation shielding layer circumferentially surrounding the cathode tube. (See Mc Donlad Fig 2 or 4 and Mc Donald paragraphs [0014] to [0018]).

Referring to the claim 18 Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to claim 17 wherein the radiation shielding layer is sandwiched between the outer tubular dielectric barrier and the cathode tube and/or wherein the radiation shielding layer is composed of, or comprises, a metal foil, preferably wherein the metal foil is selected from molybdenum, tantalum or rhenium. (See Mc Donlad Fig 2 or 4 and Mc Donald paragraphs [0014] to [0018])

Referring to the claim 20 Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to any foregoing claim 1 wherein (i) the cathode tube is composed of a refractory metal or refractory metal alloy, preferably wherein the refractory metal or refractory metal alloy is selected from molybdenum, tantalum, or rhenium, or any combination thereof and/or wherein the emitter is composed of, or comprises, lanthanum hexaboride, calcium aluminate electride, or a porous metal matrix. 

Referring to the claim 23 Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to claim 20 wherein the porous metal matrix comprises a tungsten matrix, impregnated with at least one of, or a mixture of one or more of, ceramic inorganic oxides, preferably wherein the ceramic inorganic oxides are selected from barium oxide, calcium oxide, scandate and alumina. 

Referring to the claim 25  Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to any foregoing claim 1 further comprising an end wall at the output end of the cathode tube, the end wall closing the hollow cavity, and a supply conduit for inputting the input gas into the hollow cavity, the supply conduit having an outlet opening located in the end wall.  (See McDonald Fig 4 and item 404 gas feed and claim 1 and abstract and not shown in Fig are implicit teachings)

Referring to the claim 26  Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to claim 25 wherein the cathode tube further comprises an outwardly directed flange at the outer end of the cathode tube, the outwardly directed flange being fitted to the end wall.  (It is an inherent teaching of the Mc Donald  see abstract and [0005], [0026] and claims 1 and 9)

Referring to the claim 27  Modified McDonald reference in view of  Kaufman teaches a hollow cathode apparatus according to any foregoing claim 1 which is heaterless and which is adapted so that the passage of electrical current through the emitter is sufficient to emit electrons from the emitter to form a plasma from the input gas. (see McDonald abstract and claim  and in view of the Applicant admitted prior art in instant specification paragraphs [0005] and [006] teaches heartless emitter. Hence it is obvious to a person with an ordinary skill in the art).  

Referring to the claim 28  Modified McDonald reference in view of  Kaufman teaches a system comprising: a hollow cathode apparatus according to any foregoing claim 1, McDonald further teaches  an anode (The keeper electrode is an anode 416 paragraph [0026] and claim 2) which is spaced from the output end of the tubular cathode, and electrical circuitry connected between the hollow cathode apparatus and the anode for connection to a source of electrical power for providing an electrical potential between the cathode and anode to cause an electric current to pass from the emitter into the input gas to form a plasma which is then output through the output end of the cathode tube to form a plasma plume. (See claim 1 abstract and paragraph [0026] of McDonald).. In an hollow cathode art the rest of the elements such as power supply etc to ignite plasma are inherent teachings).

Conclusion

Claims 1-28 are rejected.

Claims 5, 7, 14, 16, 19, 21, 22, 24, 29-56 are cancelled.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        8/13/2022